                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                       Plaintiff,

        v.                                                             Case No. 06-CR-316

DEVIN L. WILLIAMS,

                       Defendant.


    ORDER DENYING MOTION FOR EARLY TERMINATION OF SUPERVISION


        On August 6, 2007, Devin Williams was sentenced to 130 months in the custody of the

Bureau of Prisons after conviction for Conspiracy to Distribute Cocaine Base. Williams was also

given a 10-year term of supervised release, subject to conditions. His sentence was later reduced

to the 10-year mandatory minimum for the offense and he was released from custody in February

2014. In April 2018 Williams filed a motion for early termination of supervised release. That

motion was denied because the defendant had not yet completed even the mandatory minimum term

on supervised release, and he had recently incurred an OWI arrest and conviction. This court

advised that if he was to maintain employment, continue to meet his legal obligations, demonstrate

stability, and have no further violations, the court would seriously consider another request after one

year.

        On September 3, 2019, Devin Williams filed a one-line request stating “I will [sic] like to

file a motion to terminate my probation.” Unfortunately, Williams is silent regarding any details

that would support his request. However the court received a status report from probation indicating

that, although the assigned agent was not seeking revocation, several strategies aimed at reducing

recidivism were necessary to disapprove of noncompliant behavior--noting his compliance was
“fair.” Apparently in February of 2019 Mr. Williams was the driver of a vehicle stopped in Dodge

County and he was issued a citation for operating while revoked. A warrant was issued after non

appearance, but he reported the following day. On June 10, 2019, the charges were dismissed after

Williams obtained a valid driver’s license. However Williams did not report this police contact to

his probation officer–an additional violation. It was discovered in September of 2019.

       On June 28, 2019 Williams obtained a CDL permit as he attempts to complete a CDL

Academy in Rockford, IL with the hopes of obtaining his CDL as well as a job driving truck.

       His probation agent indicates that in July 2019 Williams requested a move to Rockford, IL

and on August 21, 2019, courtesy supervision was accepted by the Northern District of Illinois. The

record is silent regarding whether Mr. Williams is otherwise employed or has continued to timely

pay his child support.

       The defendant has now served five of the ten years of supervised release ordered. The

court’s previous order encouraged Williams to continue his positive strides and invited him to

request early termination after one year if he had no further violations. Given the relatively recent

OWI arrest and conviction, followed by additional violations and a failure to report police contact

to his agent, this court denies the present motion for early termination. Williams is encouraged to

renew his request if he successfully meets the goals outlined by the court–maintain steady

employment, meet all legal obligations, demonstrate stability, and have no further violations. The

court will also give further consideration to the request if Williams can show that remaining on

supervision is somehow interfering in his ability to obtain or maintain full-time employment.

       SO ORDERED this          23rd     day of September, 2019.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, Chief Judge
                                                      United States District Court

                                                 2
